DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al. (U.S. 3917430) in view of Richards et al. (U.S. 5090194).
Bloom discloses a “fluid pressure operated actuator arrangement” for a gas turbine engine (Fig. 1 diagrammatically shows ‘gas turbine engine’ 12).  Specifically, Bloom discloses the fluid pressure operated actuator arrangement is configured to adjust a plurality of “inlet guide vanes 11” located upstream of the engine compressor inlet.  Examiner notes the assignee “Lucas Aerospace Limited” in combination with diagrammatically shown gas turbine engine 12 arguably implies the ‘gas turbine engine’ is intended for use as an ‘aircraft’ engine.  However, the reference does not explicitly state an intended use for the disclosed gas turbine and associated engine inventive fluid pressure operated actuator arrangement.
 
Regarding Claim 1, Bloom teaches: 
A system (Fig. 1) for adjusting a variable position vane (Fig. 1, item 11) in an engine (Fig. 1, ‘gas turbine engine 12’), the system comprising: a fluid-actuated actuator operatively connected to cause positional adjustment of the variable position vane (Fig. 1, “The actuator arrangement shown has a piston actuator element 10 coupled by a suitable linkage to the inlet guide vanes 11 of a gas turbine engine 12.”; Col. 1 lines 31+)); a servo valve including a valve member (Fig. 3, ‘valve arrangement 36’) cooperating with a spool (Fig. 1-2, valve spool 35) to control a flow of fluid (Fig. 1-3; “Both ends of spool 35 are acted on by the hydraulic pressure HP, and spool 35 is movable to connect the passage 32 either to the line 13 carrying the high pressure HP or to a low pressure LP in a return line 37.”; Col. 2 lines 8+) to the fluid-actuated actuator, the servo valve configured to control the flow of fluid to the fluid-actuated actuator based on an input indicative of a pressure of air pressurized by a compressor (“A diaphragm assembly 14 is movable within a body 15 in response to a first input pressure, provided by the delivery pressure P.sub.3 of the engine compressor and to a second input pressure P.sub.1 at the engine compressor inlet.”)  of the engine (Fig. 1-2, P3) and positional feedback from the variable position vane (Fig. 1, piston 10 provides position feedback through lever 28 to the plurality of actuating mechanisms of the servo valve) ; and a transducer (Fig. 2, element 14) configured to generate the input  to the servo valve based on a received signal indicative of the pressure of the air pressurized by the compressor of the engine (movement/displacement of element 14 due to the pressures P3 and P1 results in positional adjustment of the spool 35 and vanes 11 respectively.).
Bloom does not explicitly teach wherein the gas turbine engine 12 and variable position vane fluid actuator control system is for (or in) an ‘aircraft’ engine.
A second actuator 6b operates variable stator vanes (VSV), which are shown in more detail in FIG. 2A. Varying the angle of the VSV's by rotation, indicated by circular arrow 21, allows one to control the direction of the airstream 24 which enters the compressor blades 27, thereby controlling the angle of attack of the compressor blades 27. VSV's are used to improve the performance of the compressor under acceleration.” And “Four types of actuators have been described, and other types are also in use in gas turbine aircraft engines. For example, there are actuators involved in the thrust reversing system, in exhaust nozzles which are variable in area, and in thrust vectoring systems used in vertical takeoff and landing (VTOL) aircraft. Further, it is foreseen that, as gas turbine technology advances, an even greater number of hydraulic actuators will come into use.  For each actuator 6a-d, a control is needed, which usually takes the form of a servo valve. The servo valve controls the flow rate and pressure of hydraulic fluid applied to the actuator, thus controlling the position of the actuator…” (Col. 1 line 14+).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the system for adjusting a variable position vane in an ‘AIRCRAFT’ gas turbine engine by (C) Use of known technique to improve similar devices (methods, or products) in the same way as taught by Richards into the teachings of Bloom because it does no more than yield predictable results of improving the performance of the compressor of ‘aircraft’ gas turbine engines since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 2, the combination of Bloom and Richards teaches all the elements of Claim 1 as indicated above.  Bloom does not explicitly teach: wherein the valve member and the spool are separately rotatable about a common axis.
Richards discloses (Fig. 5) that the spool (110) and valve member (Cylinder 112) are separately rotatable about a common longitudinal axis in order to “supply a different 
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the rotary servo valve actuator system of Bloom to incorporate the teachings of Richards to include wherein the valve member and the spool are separately rotatable about a common axis in order to “supply a different fluid pressure and flow to each of several hydraulic lines from a common source and, further, which can rapidly change the pressure and flow in any selected line.” (Col. 1 lines 6-10) And in order “to change pressure at a faster rate” (Col. 3 lines 51+) than prior art rotary servo valves.

Regarding Claim 3, the combination of Bloom and Richards teaches all the elements of Claim 1 as indicated above.  Bloom further teaches: wherein the input includes a positional setting of the valve member (Fig. 1-3, input from transducer 14 results in positional setting of elements 17/34 of valve member 36).

Regarding Claim 4, the combination of Bloom and Richards teaches all the elements of Claim 3 as indicated above.  Bloom further teaches: wherein the positional feedback from the variable position vane includes a positional setting of the spool. (Fig. 1-3; positional feedback from the vane is transmitted through element 10 through the connected elements of valve member 36 thru to spool 35.)

Regarding Claim 5, the combination of Bloom and Richards teaches all the elements of Claim 1 as indicated above.  Bloom further teaches: wherein the transducer converts a pressure differential to a linear position. (Fig. 1-3, differential pressure P3/P1 results in transducer 14 taking a linear position (i.e. moves linearly based on pressure differential).

Regarding Claim 6, the combination of Bloom and Richards teaches all the elements of Claim 5 as indicated above.  Bloom further teaches: wherein: the transducer includes a bellows (Fig. 2, element 14 has diaphragm/bellows portion); an interior of the bellows is exposed to the pressure of the air pressurized by the compressor (Fig. 2, one side of bellows portion is exposed to pressure P3); and an exterior of the bellows is exposed to an ambient pressure (Fig. 2, the other side of the bellows portion is exposed to pressure P1, which is ambient pressure upstream of the gas turbine engine inlet.).

Regarding Claim 7, the combination of Bloom and Richards teaches all the elements of Claim 6 as indicated above.  Bloom further teaches: including a movable member (Fig. 2, item 21) having a position indicative of the linear position provided by the transducer, the movable member being urged in a first direction by a biasing member  (Fig. 2, item 33) and urged in a second direction opposite the second direction by the bellows (Fig. 2, when a pressure P3 is higher than P1, the bellows flexes such that element 14 pushes on element 16 which correspondingly pushes elements 23 and urges element 21 to the right; compressing spring 33).

Regarding Claim 9, the combination of Bloom and Richards teaches all the elements of Claim 1 as indicated above.  Bloom further teaches: including a manual override device (Fig. 1-2 indicate two (2) manual adjustment screws.  The first screw 26 is configured to adjust the fulcrum position of elements 25.  The second screw (which is  configured to manually adjust the input to the servo valve generated by the transducer.

Regarding Claim 11, the combination of Bloom and Richards teaches all the elements of Claim 5 as indicated above.  Bloom further teaches: including a cam (Fig. 1-2, element 19) operatively coupled to convert the linear position provided by the transducer to an angular positional setting of the valve member (Cam element 19 is configured to convert the linear position provided by elements 14/16/23/21 via an angular rotational position which adjusts the setting of items 17/34.).

Regarding Claim 21, Bloom teaches: An engine (Fig. 1, gas turbine engine 12) comprising:  - 29 -an inlet for receiving a flow of air into the engine (Fig. 1, “The actuator arrangement shown has a piston actuator element 10 coupled by a suitable linkage to the INLET guide vanes 11 of a gas turbine engine 12.”; Col. 1 lines 31+), ; a variable position vane (Fig. 1, items 11) for guiding the flow of air; a compressor (“A diaphragm assembly 14 is movable within a body 15 in response to a first input pressure, provided by the delivery pressure P.sub.3 of the engine compressor and to a second input pressure P.sub.1 at the engine compressor inlet.”), for pressuring the air (“delivery pressure P.sub.3”); and a rotary (Fig. 3, elements 17/34 ‘rotate’ which adjusts position of spool 35) servo valve (“An actuator arrangement has a valve which controls a servo pressure for a piston.”; Abstract) operatively connected (Fig. 1, via piston 10) to the variable position vane (Fig. 1, items 11) and configured to cause adjustment of the variable position vane based on a pressure of the air pressurized by the compressor (movement/displacement of element 14 due to the pressures P3 and P1 results in positional adjustment of the spool 35 and vanes 11 respectively.).
Bloom does not explicitly teach wherein the gas turbine engine 12 and variable position vane fluid actuator control system is for (or in) an ‘aircraft’ engine.
Richards discloses “FIG. 1 illustrates a gas turbine engine 3.”.  Specifically, “A second actuator 6b operates variable stator vanes (VSV), which are shown in more detail in FIG. 2A. Varying the angle of the VSV's by rotation, indicated by circular arrow 21, allows one to control the direction of the airstream 24 which enters the compressor blades 27, thereby controlling the angle of attack of the compressor blades 27. VSV's are used to improve the performance of the compressor under acceleration.” And “Four types of actuators have been described, and other types are also in use in gas turbine aircraft engines. For example, there are actuators involved in the thrust reversing system, in exhaust nozzles which are variable in area, and in thrust vectoring systems used in vertical takeoff and landing (VTOL) aircraft. Further, it is foreseen that, as gas turbine technology advances, an even greater number of hydraulic actuators will come into use.  For each actuator 6a-d, a control is needed, which usually takes the form of a servo valve. The servo valve controls the flow rate and pressure of hydraulic fluid applied to the actuator, thus controlling the position of the actuator…” (Col. 1 line 14+).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:

(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the system for adjusting a variable position vane in an ‘AIRCRAFT’ gas turbine engine by (C) Use of known technique to improve similar devices (methods, or products) in the same way as taught by Richards into the teachings of Bloom because it does no more than yield predictable results of improving the performance of the compressor of ‘aircraft’ gas turbine engines since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 22, the combination of Bloom and Richards teaches all the elements of Claim 21 as indicated above.  Bloom further teaches: including a double-acting fluid-actuated actuator operatively connected to cause positional adjustment of the variable position vane. (Fig. 1; “A reduction in pressure P.sub.3 or an increase in pressure P.sub.1 similarly causes vanes 11 to be closed.”; “The arrangement is such that movement of arm 34 in response to an increase in pressure P.sub.3 or a decrease in pressure P.sub.1 causes the servo pressure signal P.sub.S in passage 32 to fall to low pressure, opening the inlet guide vanes 11.”; the servo valve is bi-directional in that it is configured to both open and close the variable position vanes.)

Regarding Claim 23, the combination of Bloom and Richards teaches all the elements of Claim 21 as indicated above.  Bloom further teaches: wherein the rotary servo valve is configured to control a flow of fuel or of engine oil to the fluid-actuated actuator. (“The alternative actuator arrangement shown in FIG. 4 is generally similar to that previously described, similar parts having identical reference numbers….. Spool 42 is urged in the same direction by the pressure in a line 44 from the outlet of a pump 45 which supplies fuel to the engine 12.”; Col. 2 line 52+.  The disclosure of the first embodiment does not explicitly recite utilizing engine fuel as the hydraulic fluid; however, the disclosure of the second embodiment references engine fuel as the hydraulic fluid providing the HP/LP/PS pressures.  However, it is nonetheless implicit in the disclosure that engine fuel is the hydraulic fluid in the first embodiment providing the HP/LP/PS pressures, since “The alternative actuator arrangement shown in FIG. 4 is generally similar to that previously described, similar parts having identical reference numbers”.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al. (U.S. 3917430) in view of Richards et al. (U.S. 5090194) in further view of Johnson (U.S. 4253603).
Regarding Claim 8, the combination of Bloom and Richards teaches all the elements of Claim 7 as indicated above.  However, neither explicitly teaches: including a temperature-sensitive element configured to preload the biasing member as a function of temperature.
Johnson discloses “This invention relates generally to temperature responsive control apparatus and more specifically to control apparatus in which an input fluid pressure signal which varies as a function of temperature is amplified and is converted to an output pressure signal or equivalent position signal for control purposes. Typically, the input pressure signal is produced by the expansion and contraction of a gas contained within a bulb or probe which senses a variable temperature condition while the output pressure signal is produced hydraulically. When conventional temperature responsive control apparatus is used in certain applications as, for example, a fuel control for a gas turbine engine, the time delay or lag between a change in the sensed temperature and a change in the output signal is too great to enable adequate control over the rate of fuel flow to the engine.” (Col. 1 lines 1-22+) and “The general aim of the present invention is to provide new and improved temperature responsive control apparatus which possesses improved response characteristics and which, at the same time, is more accurate and trouble-free in operation than prior apparatus of the same general type.” (Col. 1 lines 39+).  Additionally, “As shown in the drawings for purposes of illustration, the invention is embodied in temperature responsive control apparatus 10 which, in the present instance, is a sensor for detecting the compressor inlet temperature of a gas turbine engine (not shown) and for producing an output signal which varies as a function of such temperature…. It will be appreciated, however, that the sensor 10 could detect the temperature of any other gas stream of the engine (e.g., including a temperature-sensitive element  (Fig. 1, 32/33) configured to preload the biasing member (Fig. 1, 25; coil spring) as a function of temperature (compressor inlet temperature) in order “to provide new and improved temperature responsive control apparatus which possesses improved response characteristics and which, at the same time, is more accurate and trouble-free in operation than prior apparatus of the same general type.” (Col. 1 lines 39+).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the rotary servo valve actuator system of Bloom to incorporate the teachings of Johnson to include including a temperature-sensitive element configured to preload the biasing member as a function of temperature in order “to provide new and improved temperature responsive control apparatus which possesses improved response characteristics and which, at the same time, is more accurate and trouble-free in operation than prior apparatus of the same general type.” (Col. 1 lines 39+).


 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al. (U.S. 3917430) in view of Richards et al. (U.S. 5090194) in further view of Williams (U.S. 4391290).
Regarding Claim 17, the combination of Bloom and Richards teaches all the elements of Claim 1 as indicated above.  Bloom discloses that ambient (i.e. atmospheric pressure P1) directly affects the control response of the arrangement.  It is well wherein the transducer is configured to adjust the input to the servo valve based on a change in altitude.
Williams discloses “The present invention relates to an altitude sensing control apparatus, and more particularly, to such apparatus which receives pneumatic inputs and develops a pneumatic output. Many applications require altitude sensing control apparatus. For example, for aircraft gas turbine engine applications, it is often necessary to provide switching intelligence as a function of altitude.”
		Therefore Williams teaches: wherein the transducer is configured to adjust the input to the servo valve based on a change in altitude in order to provide switching intelligence for aircraft gas turbine engines as a function of altitude.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the gas turbine engine rotary servo valve actuator system of Bloom to incorporate the teachings of Williams to include wherein the transducer is configured to adjust the input to the servo valve based on a change in altitude in order to provide switching intelligence for aircraft gas turbine engines as a function of altitude.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al. (U.S. 3917430) in view of Richards et al. (U.S. 5090194) in view of Leonard (U.S. 5954093).
Regarding Claim 24, the combination of Bloom, Richards, Williams teaches all the elements of Claim 22 as indicated above.  Bloom discloses a rotary servo valve utilizing a hydraulic fluid (e.g. engine fuel) for operating the actuator system.  Therefore Bloom does not explicitly teach: wherein the rotary servo valve is configured to control a flow of air to the fluid-actuated actuator.
A rotary servo valve employs a double-edged blade-like valve gate mounted inside a sleeve having a plurality of valve ports circumferentially distributed around the sleeve at predetermined angular positions. The valve gate is reciprocable from a first to a second position to provide four-way fluid flow patterns to a fluidic actuating device.” (Abstract).  Leonard additionally discloses “Servo valves are used for throttling and directional control of fluidly-driven actuating devices such as linear actuators, seismic chirp-signal generators, motors and the like. The fluid may be pneumatic or hydraulic. The valves may be single-stage or multi-stage, depending upon the load requirements.” (Col. 1 lines 10-15).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the rotary servo valve is configured to control a flow of air to the fluid-actuated actuator the  by (B) Simple substitution of one known element for another to obtain predictable results as taught by Leonard into the teachings of Bloom because it does no more than yield predictable results of providing a rotary servo actuator control system that utilizes air (e.g. pneumatic; a known suitable alternative ‘fluid’ for such servo valve systems) instead of hydraulic ‘fluid’ since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).



Allowable Subject Matter

Claims 10, 12-16, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 10: The prior art does not teach or suggest: a pinion gear coupled for common rotation with the valve member; and a rack operatively connected between the pinion gear and the transducer to cause adjustment of the pinion gear based on the linear position provided by the transducer.
Claims 12-16:  The prior art does not teach or suggest a system further comprising a second spool as-claimed.
Claim 18: The prior art does not teach or suggest a system further comprising a valve actuable to cause venting of the chamber in combination with a first AND a second bellows as-claimed.
Claim 20: The prior art does not teach or suggest a system further comprising a second piston translatable and rotatable, as-claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung (U.S. 2219994) discloses a control system for a gas turbine engine comprising variable position inlet guide vanes (Fig. 1, items 24).  The position of the variable guide inlet vanes (24) is controlled by a hydraulic (i.e. fuel) fluid based actuator system (See items 23, 38, 39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747